Citation Nr: 0431754	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  01-03 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for degenerative joint 
disease at L3-L4, claimed as residuals of a back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to July 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The RO, in pertinent part, denied entitlement to 
service connection for residuals of a back injury.

The veteran's service connection claim for depression was 
denied in rating actions dated in May 2000 and again in 
December 2002.  Although a timely Notice of Disagreement was 
filed and a Statement of the Case was issued in December 
2002, the veteran never filed a substantive appeal as to that 
claim, and it is therefore not in appellate status.  

Service connection for bipolar disorder was denied in a 
December 2002 rating action, and the veteran did not appeal 
that decision.


FINDING OF FACT

The preponderance of the competent evidence is against 
finding that currently manifested back conditions, including 
degenerative joint disease at L3-L4, were incurred during 
service or within the first post-service year, or are 
etiologically related to the veteran's active military 
service.


CONCLUSION OF LAW

A back disorder, to include degenerative joint disease at L3-
L4, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a September 2003 letter, the RO informed the appellant of 
the VCAA and its effect on his claims.  In addition, the 
appellant was advised, by a July 2000 statement of the case 
(SOC) and supplemental statements of the case issued in 
December 2002 and April 2004, of the pertinent law, and what 
the evidence must show in order to substantiate the claim.  
The SOC and SSOCs also advised him of the evidence that was 
of record.  The Board therefore believes that appropriate 
notice has been given in this case.  The appellant has not 
provided or identified any additional evidence since the RO's 
September 2003 communication, thus curing (or rendering 
harmless) any previous omissions.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  In this case, 
the veteran was provided every opportunity to submit and 
identify relevant evidence.  Under the facts of this case, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d. 1369, 1375 (Fed Cir. 2004) (quoting from 
the Court of Appeals for Veterans Claims).  It appears that

all obtainable evidence identified by the appellant relative 
to his claims has been obtained and associated with the 
claims file, and that that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the issues being decided herein.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a), now codified at 
38 U.S.C.A. § 5103A(d).  In this case, no such examination is 
required, as it is not necessary to decide the claim and, 
moreover, the record already contains copious VA medical 
records.   

Thus, in sum, the veteran was informed of the duty to notify, 
and of the duty to assist and to obtain records, 
examinations, and/or opinions.  The veteran was specifically 
advised of the type of evidence that is necessary to support 
the claims.  He has also been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  VA has satisfied its duty to assist the appellant 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim under both former law and 
the VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the

evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The service medical records (SMRs) reflect that in early 
March 1978 the veteran injured his back when a Jeep in which 
he was riding hit a bump, throwing him in the air and 
resulting in his striking his mid-back against a steel bar.  
X-ray films taken in early March 1978 were negative for any 
fracture or dislocation.  Physical examination conducted at 
that time revealed obvious spasm, decreased range of motion 
of the lumbar spine, and discomfort, assessed as lumbar 
strain.  An entry dated later in the month documented 
symptoms of tenderness and muscle spasms.  In June 1978, the 
veteran was seen with complaints of a 2-month history of 
backaches.  Back examination was unremarkable and was 
negative for edema or loss of range of motion, but slight 
muscle spasms were shown.  An assessment of muscular back 
pain with spasms was made.  An examination was conducted in 
March 1978, at which time clinical evaluation of the spine 
was normal and the veteran subjectively noted recurrent back 
pain.  When he was examined in June 1978, clinical evaluation 
of the spine was again normal, but the veteran did not note 
having recurrent back pain.  

VA medical records dated in December 1984 show that the 
veteran complained of a history of chronic back pain since an 
injury in service.  No clinical findings were made, and no 
back disorder was diagnosed.




VA records dated in December 1999 show that the veteran had 
been attacked and beaten up, and complained of various 
problems including low back pain.  An entry dated in December 
1999 also notes that the veteran had history of an automobile 
accident in 1986, resulting in loss of consciousness for 3 
days as well as fractures of the pelvis, ribs, jaw, wrist, 
and knee.  X-ray films of the lumbar spine taken in April 
2000 revealed mild scoliosis, spina bifida occulta of S1, and 
degenerative disc narrowing at L3-4.  A record dated in May 
2000 shows that the veteran complained of back pain starting 
in 1976 when he was involved in a motor vehicle accident.  
Assessments of chronic low back pain (muscular) and mild 
degenerative joint disease were made.  A January 2001 entry 
reflects that the veteran had a history of back pain since 
1978 following a motor vehicle accident, and that the pain 
had become worse during the past few years.  The veteran 
denied having any additional trauma.

III.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection for a 
chronic disease, such as arthritis, may be granted if 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

IV.  Analysis

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding that service connection for a disorder of the back 
is warranted.   

The SMRs document complaints of an injury to the back in 
March 1978 due to a motor vehicle accident.  X-ray films 
showed no dislocation or fracture, but symptoms of spasms, 
tenderness, and pain were documented.  Assessments of lumbar 
strain (March 1978) and muscular back pain with spasms (June 
1978) were made.  These records are significant in that, 
despite the muscle spasms and pain, no actual disorder of the 
spine was found on objective clinical examinations, including 
X-rays, conducted in March or June 1978.  Although the 
veteran subjectively noted recurrent back pain in March 1978, 
in June 1978, at the time of his separation from active 
military service, he did not note symptoms of recurrent back 
pain.

Recent VA medical records document several currently 
manifested back disorders including mild scoliosis, spina 
bifida occulta of S1, and degenerative disc narrowing at L3-
4.  A record dated in May 2000 showed assessments of chronic 
low back pain (muscular) and mild degenerative joint disease.

There has been no competent evidence etiologically linking 
the currently claimed back disorder to the veteran's service, 
which ended in 1978.  Although the file contains VA treatment 
records dated from 1984 to 2002, none of those records 
establishes or even suggests a relationship between back 
symptoms complained of post-service and any incident in 
service, to include the March 1978 back injury.  

As shown by some of the medical records, the veteran himself 
has provided a medical history of a back injury in service 
which he has attributed to post-service back problems.  In 
this regard, the Board has considered the provisions of 
38 C.F.R. § 3.303(b), relating to chronicity and continuity 
of symptomatology, as they apply to this case.  Although it 
is clear that the veteran was treated for a back injury in 
service in 1978, it was not until some years later (1984) 
that he again complained of back problems, and at that time 
no clinical findings were made and no back disorder was 
diagnosed.  Thereafter, it was not until 1999 and thereafter 
that the veteran complained of back problems.  Evidence on 
file indicates that the veteran complained of back problems 
in December 1999 when he was involved in an altercation, and 
that he was also involved in a vehicular accident in 1986, 
sustaining fractures of his pelvis, ribs, and knees.  
Essentially, it appears that some trauma to the back occurred 
post-service.

The veteran has provided statements to the effect that the 
injury to the back sustained during service has caused 
chronic residuals, in effect discounting any post-service 
trauma.  However, supporting medical evidence is required in 
the circumstances presented in this case.  See Voerth v. 
West, 13 Vet. App. 117, 120-1 (1999) (there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).  As a layman, the 
veteran is competent to report that he had back symptoms in 
service, but he is not competent to provide a medical nexus 
opinion relating current disability to the symptoms he 
experienced in service, or to the claimed post-service 
condition.  LeShore v. Brown, 8 Vet. App. 406 (1995); Savage 
v. Gober, 10 Vet. App. 488 (1997).  Such supportive evidence 
of etiology is lacking in this case.

Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a disorder of the back.  Because the 
evidence is not in relative equipoise, the benefit-of-the-
doubt rule is inapplicable.  See Gilbert, supra.  The benefit 
sought on appeal is accordingly denied.

ORDER

Service connection for a back disorder is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



